DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1 and claims 1-20 in the reply filed on February 2, 2021 is acknowledged. 

Claim Objections
Claims 1, 8, and 13 are objected to because of the following informalities: Regarding claims 1, 8, and 13 (line 1), the phrase “A handle, the handle” appears to be redundant. It is suggested Applicant amend the claim to recite “A handle comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 13, the phrase “trapezoidal prism-like shape”, and specifically the phrase “like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,600,887 to Olson.
In re claim 1, Olson teaches a handle, the handle comprising: 
a main body (12); 
a first substantially flat metal arm (18, left, Col. 3, lines 29-33) having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first location (Fig. 1); 
 a second arm (18, right) having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second location; and 
the first and second distal ends being in spaced relationship and having pivotally coupled therebetween a pivoting head (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR20140069811 to Seo in view of EP903205 to Coffin et al. and in further view of US Patent No. 4,791,724 to Dumas.
In re claim 1, Seo teaches a handle, the handle comprising: 
a main body (110); 
a distal end of a connection member (111) having pivotally coupled therebetween a pivoting head (125).  
In re claim 7, wherein the pivoting head (125) comprises a face comprising an elastomeric material (Para 0016).
Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotary member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo, therefore, does not teach a first substantially flat arm having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first location and a second arm having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second location.
Coffin teaches in the art of razors, a handle (1) having a first substantially flat arm (10a) having a first proximal portion and a first distal end (Fig. 1), the first proximal portion being 
It would have been obvious to one before the effective filing date of the invention to provide Seo with a coupling arm arrangement as taught by Coffin to couple the handle to the pivoting head to improve the blade to skin contact (of the cartridge, which is attached to the pivoting head) by restricting the arms to move in a single plane while also maintaining a constant distance between the arms between load/unloading (of the pivot head) to maintain more accurate movements (Para 0007, 0008, Coffin).

Regarding claim 1, modified Seo teaches the handle comprises a first substantially flat arm, but does not teach the arm is metal. 
Dumas teaches in the art of razors, a razor (Fig. 1) having metal arms (40a,b). Dumas teaches the metal is flexible, strong, and rust resistant (Col. 4, lines 25-28).
It would have been obvious to one before the effective filing date of the invention to fabricate the arms of modified Seo from a metal as taught by Dumas to provide a coupling arrangement that is flexible, strong, and rust resistant (Col. 4, lines 25-28). One having ordinary skill in the art (at the time the invention was filed) would recognize that various materials could be used to fabricate the arms without effecting the functionality (of the arms). 
In re claim 5, modified Seo teaches wherein the first and second arms (10a,b, Coffin) are each rigidly coupled to the main body by a securement selected from the group consisting of frictional engagement (via pins 85,95, Coffin).
In re claim 6, modified Seo teaches wherein the first and second arms (10a,b, Coffin) each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (Fig. 1, Coffin).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Coffin et al., Dumas, as applied to the above claims, and in further view of CA2261421 to Pennella et al. and US Patent No. 5,044,077 to Ferraro.
In re claim 2, modified Seo teaches the first distal end and second distal end each comprise a pin member, but does not teach the pin member is welded to the distal ends.
Pennella teaches in the art of razors, a razor having an arm (15,16) and a pin member (17). The pin member is snap-fit (Pg. 3, lines 17-21), which is a known way of establishing a mechanically connection between corresponding structures.
Ferraro teaches in the art of razors, that it is known to weld attachment pins (67) to the handle structure to mechanically attach the first and second handle portions (Col. 5, lines 1-6).
It would have been obvious to one before the effective filing date of the invention to attach the pins of modified Seo via a mechanical connection, as taught by Pennella or Ferraro, and specifically via welding, as taught by Ferraro to provide a secure connection between the pins and the arms to maintain proper engagement with the rotational head.
In re claim 3, modified Seo teaches wherein the first arm comprises a first cylindrical pin member welded at the first distal end and the second arm comprises a second cylindrical pin member welded to the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (Fig. 1, Coffin).  
In re claim 4, wherein the first arm comprises a first cylindrical pin member welded at the first distal end and the second arm comprises a second cylindrical pin member welded to the second distal end, and wherein the first pin operatively engages a first receiving opening in the pivoting head and the second pin operatively engages a second receiving opening in the pivoting head (123, Seo).

Claims 8, 12, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20140069811 to Seo in view of EP903205 to Coffin et al. and in further view of US Patent No. 4,791,724 to Dumas and US Patent No. 6,161,288 to Andrews.
In re claim 8, Seo teaches a handle, the handle comprising: 
a main body (110); 
a distal end of a connection member (111) having pivotally coupled therebetween a pivoting head (125).  
In re claim 12, wherein the pivoting head (125) comprises a face comprising an elastomeric material (Para 0016).

Regarding claim 8, Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotary member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo, therefore, does not teach a first arm having a first proximal portion and a first distal end, the first proximal portion being slidably interlocked at the first location of the main body and a second arm having a second proximal portion and a second distal end, the second proximal portion being slidably interlocked at the first location of the main body.
 Coffin teaches in the art of razors, a handle (1) having a first flat arm (10a) having a first proximal portion and a first distal end (Fig. 1), the first proximal portion being slidably interlocked at the first location of the main body (via 85,95, right) and a second arm (10b) having a second proximal portion and a second distal end, the second proximal portion being slidably interlocked at the first location of the main body (via 85,95, left). The arms of Coffin are spring biased between a locked and unlocked position to engage a pivoting head structure. 
See motivation on Pg. 4, above.


Dumas teaches in the art of razors, a razor (Fig. 1) having metal arms (40a,b). Dumas teaches the metal is flexible, strong, and rust resistant (Col. 4, lines 25-28).
See motivation on Pg. 5, above.

Regarding claims 8 and 13, Seo teaches the pivoting head (125) has a fan shape but is not limited to this particular shape. Since Seo teaches the head has a fan shape, Seo does not teach the pivoting head is a trapezoidal prism like shape.
Andrews teaches in the art of razors, a rotating head having a trapezoidal shape (Col. 38, lines 54-58).
It would have been obvious to one before the effective filing date of the invention to shape the rotating head of Seo to have a trapezoidal shape as taught by Andrews to maintain a connection between the pivoting head and cartridge to reduce the stroke and skin irritation during shaving (Para 0011, Seo). 

In re claim 13, handle, the handle comprising: 
 a main body (110);
a distal end of a connection member (111) having pivotally coupled therebetween a pivoting head (125).  

Regarding claim 13, Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotary member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo, therefore, does not teach a first discrete arm having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first 

Coffin teaches in the art of razors, a handle (1) having a first flat arm (10a) having a first proximal portion and a first distal end (Fig. 1), the first proximal portion being rigidly coupled to the main body at a first protuberance (via 85,95, right) and a second arm (10b) having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled at the to the main body at a second protuberance (via 85,95, left) on the main frame. The arms of Coffin are spring biased between a locked and unlocked position to engage a pivoting head structure.
See motivation on Pg. 4, above.
In re claim 18, modified Seo teaches wherein the first and second arms (10a,b, Coffin) are each rigidly coupled to the main body by a securement selected from the group consisting of frictional engagement (via pins 85,95, Coffin).
In re claim 19, modified Seo teaches wherein the first and second arms each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (Fig. 1, Coffin).  
In re claim 20, modified Seo teaches wherein the pivoting head (125) comprises a face comprising an elastomeric material (Para 0016).

Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Coffin et al., Dumas and Andrews, as applied to the above claims, and in further view of CA2261421 to Pennella et al. and US Patent No. 5,044,077 to Ferraro.
In re claims 9 and 15, modified Seo teaches the first arm comprises a first cylindrical pin member (Fig. 1, Coffin) at the first distal end and second arm comprises a second cylindrical pin 
Pennella teaches in the art of razors, a razor having an arm (15,16) and a pin member (17). The pin member is snap-fit (Pg. 3, lines 17-21) into an opening of the arm, which is a known way of establishing a mechanically connection between corresponding structures.
Ferraro teaches in the art of razors, that it is known to weld attachment pins (67) to the handle structure to mechanically attach the first and second handle portions (Col. 5, lines 1-6).
It would have been obvious to one before the effective filing date of the invention to attach the pins of modified Seo via a mechanical connection, as taught by Pennella or Ferraro, and specifically via welding, as taught by Ferraro to provide a secure connection between the pins and the arms to maintain proper engagement with the rotational head.
In re claim 10, modified Seo teaches wherein the first arm comprises a first cylindrical pin member welded at the first distal end and the second arm comprises a second cylindrical pin member welded to the second distal end, and wherein the first pin operatively engages a first receiving opening in the pivoting head and the second pin operatively engages a second receiving opening in the pivoting head (Fig. 1, Coffin).  
In re claim 11, modified Seo teaches wherein the first and second arms each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (Fig. 1, Coffin).  
In re claim 16, modified Seo teaches wherein the first arm comprises a first cylindrical pin member welded at the first distal end and the second arm comprises a second cylindrical pin member welded to the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (Fig. 1, Coffin).
In re claim 17, modified Seo teaches, wherein the first arm comprises a first cylindrical pin member welded at the first distal end and the second arm comprises a second cylindrical pin .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Coffin et al., Dumas and, Andrews, as applied to the above claims, and in further view of US Patent Application Publication No. 20200130209 to Maurer.
In re claim 14, modified Seo teaches a handle, but does not teach the handle weighs between 60 and 100 grams.
Maurer teaches a handle weighing around 40 to 60 grams (Para 0089).
It would have been obvious to one before the effective filing date of the invention to fabricate the handle of Seo having a weight of 60 grams as taught by Maurer to provide a handle that is easy to use and manipulate to at various angles without fatiguing the hand and/or arm of the user.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/366,209. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 8, 10-14, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  7-11, 13-15, 17, and 20 of copending Application No. 16/366,306. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the instant application is merely broader in scope than all that is recited in claim 7 of application ‘306. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. That is claim 8 is anticipated by claim 7 of ‘306. One applicant has receive a patent for a species or more specific embodiment, applicant is not entitled to a patent for the generic or more broader invention (see In re Goodman, 11 F.3D 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). 

Claims 1, 3, 6-9, 11-14, 16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-11 and 13-18, and 20 of copending Application No. 16/366,288. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of application ‘288. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. That is claim 1 is anticipated by claim 1 of ‘288. One applicant has receive a patent for a species or more specific embodiment, applicant is not In re Goodman, 11 F.3D 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN203818169 is drawn to a razor head having a first and second arm with an opening to receive a protuberance and pins which couple to a head. US Patent Application Publication No. 20180093384 and US 6526660 are drawn to a razor having a trapezoidal prism shaped head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724